Title: To Thomas Jefferson from William C. C. Claiborne, 23 October 1805
From: Claiborne, William C. C.
To: Jefferson, Thomas


                  
                     Dear Sir,
                     New Orleans October 23rd. 1805
                  
                  In compliance with the Request contained in your Letter of the 10th of July, I now have the Honor to enclose you a Statement of the Buildings in this City, “which devolved on the United States,” together with my opinion “of the best distribution to be made of them.—The Government House I presume ought as heretofore to be appropriated for the accommodation of the Executive, and that convenient Apartments therein, should be set apart as an Office for the Secretary of the Territory.—
                  The Barracks, Military Hospital, and Public Stores ought to remain for the use of the Army; But unless the Regular Forces in this City, should be augmented, I am of opinion, that one or two Apartments in the Public Stores ought to be appropriated to some other Public perposes.
                  The Public School House I trust, will not be deverted from the laudable object, for which it was originally intended, and I therefore recommend that it be committed to the disposition of the Chancellor and Regents of the University of Orleans.
                  The lower Custom House being occupied as an Office by Mr. Brown the Collector, and seeming to suit his convenience, I do not think it proper to interfere with this arrangment, nor do I suppose it would be advisable, to disturb the Rev’d Mr. Walch in the possession of the Priests House; He has occupied it for many Years, and as the Building is really unfit for public use, I recommend, that it be (silently) permitted to remain in his possession.—
                  The Magazine opposite New Orleans, which with a small expence might be made comfortable, is admirably situated for a Marine Hospital, & I advise that it be appropriated to that object:—For the safe deposit of the Public Powder, a temporary Magazine might be erected by the Troops on some public ground near the City.—
                  The old Custom House and the Cavalry Barracks being unfit for the accommodation of any of the Public Functionaries, I suppose it advisable to continue them Rented out, and that the proceeds be appropriated as they now are, to the repairs of the Government House and other Public Buildings.—
                  The Territorial Legislature and Judiciary, will no doubt be accommodated by the Territory; they have heretofore occupied Apartments in the Principal or City Hall, and where they probably will continue.—
                  The District Court has experienced much inconvenience for a suitable place to hold its Sessions; and really it has not been in my power to remedy it. But for the future and permanent accommodation of this Branch of the Federal Judiciary, I advise that suitable Apartments in the public Stores, (which can in my opinion be spared) be immediatly fitted up; and in the mean time that the Public School Room should remain in the possession of the Martial for the use of the Court.
                  The Commissioners for settleing Land Claims who are to Convene in this City, may also be accommodated in the School House; unless indeed, they should be employed for some Months, and in which case, I advise that they also be furnished with an apartment in the Public Stores, for I feel extreemly solicitous that the School House should early be appropriated to the object for which it was originally intended.
                  I have the honor to be Sir, With great respect Your faithful friend
                  
                     William C. C. Claiborne
                     
                  
               